Exhibit 10.16

 

PLEDGE AGREEMENT

 

In consideration of a loan made by Inverness Medical Innovations, Inc., a
Delaware corporation (together with any successor thereto, the “Company”), to
Jerry McAleer (“Borrower”), under the Promissory Note dated December 4, 2001,
and any renewals or extensions thereof made in the sole discretion of the
Company (“Note”), Borrower agrees as follows:

 

Section 1.  Pledge.  Borrower hereby pledges, assigns and transfers to the
Company, and grants to the Company a security interest in, the following
property (“Collateral”), to be held by the Company:

 

(a)      The 250,000 shares of Common Stock of the Company (each, together with
any successor securities, a “Share”) obtained upon the exercise of stock options
granted pursuant to a certain Non-Qualified Stock Option Agreement dated as of
August 15, 2001 between Borrower and the Company (the “Option Agreement”) and
held by Borrower, or any Permitted Transferee (as that term is defined in the
Option Agreement), and any securities owned in respect thereof or in exchange
therefore, as well as any additional shares acquired upon any subsequent
exercise of the Option Agreement.

 

(b)      All other securities, instruments and other property issued or accepted
in substitution for any of the foregoing.

 

(c)      All proceeds of any and all of the Collateral.

 

Section 2.  Obligations.  This Agreement and the security interest granted
hereby secure the payment of all obligations of Borrower to the Company under
the Note (“Obligations”), and the Obligations of Borrower under this Agreement,
and any and all renewals or extensions thereof.  So long as any of the
Obligations are outstanding, unless and until Borrower shall be in default
hereunder or there shall be any default of any of the Obligations, Borrower
shall retain all rights to dividends and distributions and voting rights, if
any, with respect to the Collateral.  In the event the Obligations shall be in
default or in the event that Borrower shall be in default under the terms
hereof, the Company may, in its discretion, vote and exercise all of the powers
of an owner with respect to any of the relevant Collateral.  Without limiting
the generality of the other remedies provided herein and in addition thereto, in
the event any of the Obligations shall be in default or upon any default by
Borrower hereunder, the Company after the occurrence of an Event of Default may
take all steps necessary to cause the Collateral to be transferred into the name
of the Company, including but not limited to taking steps necessary to comply
with restrictions on sale or transfer of the shares constituting such
Collateral, and in connection therewith Borrower appoints the Company such
Borrower’s attorney-in-fact to execute and deliver such offers, tender offers,
certificates, documents or instruments of every nature or description required
for the purpose of the transfer of such shares into the name of the Company, or
any other person.

 

If Borrower receives any cash distribution or dividend in respect of any
Collateral, Borrower may retain such cash distribution or dividend as his own
property unless prior to such

 

 

--------------------------------------------------------------------------------


 

receipt an Event of Default has occurred, in which event Borrower shall accept
same in trust for the Company, and shall upon request deliver same immediately
to the Company in the form received, with Borrower’s endorsement and/or
assignment when necessary, to be held by the Company as Collateral.

 

If Borrower receives any stock certificate or option or deferred compensation
right, whether as an addition to, in substitution of, or in exchange for, any
Collateral, or otherwise, Borrower shall accept same in trust for the Company,
and shall upon request deliver same immediately to the Company in the form
received, with Borrower’s endorsement and/or assignment when necessary, to be
held by the Company as Collateral.

 

Borrower is herewith delivering to the Company all certificates or instruments
representing or evidencing Collateral in suitable form for transfer or delivery,
or accompanied by duly executed instruments of transfer or assignment to be held
subject to the preceding paragraph.

 

Section 3.  Limitations on Transfer.  Borrower acknowledges that transfer of the
Shares is subject to certain limitations under the Option Agreement.  The
obligation of the Company to release certificates representing Shares to
Borrower or his designee hereunder shall in any event be subject to the
requirements of the Option Agreement.  Subject to such requirements and the
terms hereof, the Company shall release from this pledge Non-Repurchasable
Shares or Repurchasable Shares (as those terms are defined in the Option
Agreement) as designated by Borrower, provided that such Shares shall remain
subject to the Option Agreement to the extent applicable.

 

Section 4.  Representations and Warranties.  Borrower represents and warrants to
the Company as follows:

 

(a)      Borrower is, and (as to any substitute or additional Collateral) shall
be, the sole owner of the Collateral pledged by Borrower, free and clear of any
lien, security interest, option or other charge or encumbrance, except for (i)
the security interest created by this Agreement, (ii) certain restrictions under
the Option Agreement and (iii) restrictions imposed by applicable laws, and,
subject to the same exceptions, Borrower has and shall have the right to
transfer such Collateral and to grant a security interest therein to the Company
as provided in this Agreement.

 

(b)      No effective financing statement or similar notice covering any
Collateral pledged by Borrower is or shall be on file in any recording office,
and no other pledge or assignment thereof has been made, or shall have been
made, other than in favor of the Company, except as the Company may approve.

 

Section 5.  Further Action by Borrower.  Borrower shall, at the expense of
Borrower, promptly execute and deliver all further notices, instruments and
documents, including, without limitation, financing statements, and take all
such further action as may be reasonably necessary or reasonably advisable or as
the Company at any time may reasonably request, in order to perfect, preserve
and protect the security interest granted or purported to be granted hereby or
to

 

2

--------------------------------------------------------------------------------


 

enable the Company to exercise and enforce such rights, powers and remedies with
respect to the Collateral.

 

Section 6.  Preservation of Collateral.

 

(a)      The Company shall give to the Collateral the same degree of care and
protection which it gives to its own property; provided, however, that the
Company shall have no liability to Borrower for any losses, costs, expenses or
damages due to any acts or omissions of third parties, or due to any acts of God
or other causes beyond its control.  The Company shall have no duty to preserve
any rights with respect to any Collateral, including, without limitation, rights
against prior parties, or to take, or to notify Borrower of the need to take,
any action respecting any rights, privileges or options relating to any
Collateral.  To replace any certificates, however, Borrower shall not be
required to supply any bond or other indemnity.

 

(b)      Borrower shall furnish to the Company, promptly upon receipt thereof,
copies of all material notices, requests and other documents received by
Borrower relating to Collateral unless the same were sent by the Company.

 

(c)      Borrower shall not (i) sell, assign, transfer or otherwise dispose of
any Collateral, or create or suffer to exist any lien, security interest,
assignment by operation of law or other charge or encumbrance on, or with
respect to, any Collateral, except for the security interest created by this
Agreement and the rights, remedies and restrictions imposed by the Option
Agreement; or (ii) attempt any action prohibited by paragraph (c)(i) of this
Section 6.  Notwithstanding the foregoing, Borrower may transfer Shares to
Permitted Transferees pursuant to the Option Agreement or following the vesting
of such Shares provided such transfer is in accordance with the Option
Agreement; provided, however, that the Shares so transferred shall remain
subject to the security interest created by this Agreement and any such
Permitted Transferee(s) shall, as a condition to any transfer, agree to be
subject to the provisions of this Agreement.

 

Section 7.  Defaults.  A default (an “Event of Default”) shall be deemed to have
occurred hereunder if (a) Borrower fails in any material respect to perform any
material obligation hereunder, if any material representation or warranty
hereunder was untrue in any material respect when made, or if any default or
Event of Default by Borrower occurs under the Note or any agreement evidencing,
or constituting or granting security for, the Obligations, and (b) the Company
gives to Borrower written notice thereof and such default shall not have been
cured within fourteen (14) days or such additional time as determined by the
Board of Directors of the Company.

 

Section 8.  Remedies.  Upon and after the occurrence of any Event of Default
which is then continuing or which has not been cured within the time period
given for such cure:

 

(a)      The Company may exercise its rights with respect to the Collateral,
without regard to the existence of any other security or source of payment for
Obligations, including without limitation the rights set forth in Section 2, and
may demand, sue for collection or make any other compromise or settlement with
respect to other rights and remedies provided

 

3

--------------------------------------------------------------------------------


 

for herein or otherwise available to it, and the Company shall have all of the
rights and remedies of a secured party under the Uniform Commercial Code as in
effect in the State of Delaware.

 

(b)      Except as specifically reserved herein, Borrower waives all suretyship
defenses at law and in equity, including waste and impairment of Collateral, and
further waives the requirement of any demand and presentment.  Twenty-one (21)
days’ prior notice to Borrower at the address provided below or at such other
address as Borrower shall provide to the Company in writing for such purpose, of
the time and place of any public sale of Collateral, or of the time after which
any private sale or any other intended disposition is to be made, shall
constitute reasonable notification.

 

(c)      The Company is authorized at any such sale (including without
limitation any sale to itself or any affiliate of the Company, the same being
expressly authorized and contemplated herein), if the Company deems it advisable
to do so, in order to comply with any applicable securities laws, to restrict
the prospective bidders or purchasers to persons who will represent and agree
that they are purchasing the Collateral for their own account for investment,
and not with a view to the distribution or resale thereof.  Sales made subject
to such restriction shall not, solely by reason thereof, be deemed not to have
been made in a commercially reasonable manner.

 

(d)      The Company is specifically authorized, with respect to any Collateral
that consists of Shares, to acquire such Collateral itself or to transfer such
Collateral to any affiliate of the Company at a price equal to the Repurchase
Price as that term is defined in the Option Agreement.  Borrower expressly
waives any requirement that the Company conduct a public or private sale with
respect to such Shares and agrees that such a disposition is commercially
reasonable.

 

(e)      In case of any sale of all or part of the Collateral on credit for
future delivery, the Collateral so sold shall be retained by the Company until
the purchase price is paid.  The Company shall incur no liability in case of the
failure of the purchaser to pay for the Collateral as so sold if the Collateral
is recovered, or of the failure of the Company to make any sale of Collateral
after giving notice thereof, and in case of any such failure, such Collateral
may again be sold.

 

(f)       Subject to the terms of the Note, all cash proceeds received by the
Company in respect of any sale, collection or other enforcement or disposition
of Collateral shall be applied (after deduction of any amounts payable to the
Company for reasonable expenses of the sale, collection or disposition of
Collateral) against Obligations in such order as the Company shall elect.  Upon
payment in full of all Obligations, Borrower shall be entitled to the return of
all Collateral pledged by him and all proceeds thereof, which have not been used
or applied toward the payment of Obligations as herein authorized.

 

Section 9.  Waivers and Remedies.  Except as otherwise provided herein or by
law, Borrower waives presentment, demand, notice and protest, notice of
acceptance of this Agreement, and except as provided in Section 8(b) notice of
all action by the Company in reliance hereon.  No failure by the Company to
exercise, no delay by the Company in exercising, and no single or partial
exercise of, any right, remedy or power hereunder or under any other

 

4

--------------------------------------------------------------------------------


 

agreement relating to the Obligations or to Collateral shall operate as a waiver
thereof, or of any other right, remedy or power at any time.  No amendment,
modification or waiver of any provision of this Agreement shall be effective
unless contained in a writing signed by the Company.  Any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  The rights, remedies and powers of the Company and Borrower,
not only hereunder, but also under any promissory note or notes of Borrower held
by the Company, any other agreements of Borrower with the Company and applicable
law, are cumulative and may be exercised successively, concurrently or
alternatively.

 

Section 10.  Term; Binding Effect.  This Agreement shall remain in full force
and effect until payment and satisfaction in full of all Obligations, shall be
binding upon Borrower and the heirs, legatees, legal representatives and assigns
of Borrower, including Permitted Transferees, and shall inure to the benefit of
the Company and its successors and assigns.  Notwithstanding the foregoing, the
Company may terminate this Agreement and release the Collateral, or may accept
substitute Collateral, at any time in its sole discretion without in any way
affecting the nonrecourse nature of a portion of the Obligations as provided in
the Note.

 

Section 11.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to conflict
of law principles, except to the extent that the perfection of the security
interest granted hereby in respect of any item of Collateral may be governed by
the law of another jurisdiction.  Unless otherwise defined herein, all words and
terms used in this Agreement shall have the meanings provided in the Uniform
Commercial Code of the state of the jurisdiction of incorporation of the Company
(including its successor as issuer of the Shares).  If any provision of this
Agreement, or the application thereof to any person or circumstance, is held
invalid, such provision shall be deemed to be modified to comply with applicable
law or if not able to be so modified, shall be deemed to be severed from the
Agreement, the remaining provisions of which to be valid and enforceable.

 

Section 12.  Signatures.  This Agreement may be executed in counterparts.

 

Section 13.  Headings.  The captions in this Agreement have been included for
reference only and shall not define or limit the provisions hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

EXECUTED as of the date set forth below.

 

December 4, 2001

BORROWER:

 

 

 

/s/ Jerry McAleer

 

 

Name:   Jerry McAleer

 

 

 

COMPANY:

 

 

 

INVERNESS MEDICAL INNOVATIONS,
INC.

 

 

 

By:

/s/ Duane L. James

 

 

 

Name:  Duane L. James

 

 

Title: Vice President and Treasurer

 

 

--------------------------------------------------------------------------------